Citation Nr: 0817042	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-13 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a blood disorder.

2.  Entitlement to service connection for a prostate 
disorder.  

3.  Entitlement to service connection for residuals of 
pneumonia.  

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a sleep disorder. 

6.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

7.  Entitlement to a higher initial rating for service-
connected diabetes mellitus, type II, currently evaluated as 
20 percent disabling.  



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the veteran is currently diagnosed with a blood 
disorder.

2. The competent medical evidence of record does not show 
that the veteran is currently diagnosed with a prostate 
disorder.

3.  The competent medical evidence of record does not show 
that the veteran is currently diagnosed with residuals of 
pneumonia.

4.  The service medical records indicate that the veteran was 
not diagnosed with hypertension during service.  

5.  The veteran's hypertension is not related to service.

6.  The competent medical evidence of record does not show 
that the veteran is currently diagnosed with a sleep 
disorder.

7.  The competent medical evidence of record shows that the 
veteran's service-connected PTSD was characterized by 
deficiencies in some areas of occupational and social 
functioning including sleep disturbance with nightmares two 
to three times a week, daily intrusive thoughts, exaggerated 
startle response, and avoidance behavior; the veteran's GAF 
score ranged from 55-60.  

8.  The veteran's service-connected diabetes mellitus type II 
requires oral medications and a restricted diet, without 
evidence of avoidance of strenuous occupational and 
recreational activities or any other regulation of 
activities.  


CONCLUSIONS OF LAW

1.  A blood disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  Residuals of pneumonia were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  A prostate disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

4.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

5. A sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

6.  The criteria for an initial increased rating for PTSD are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Code 9411 (2007).  

7.  The criteria for an initial increased rating for diabetes 
mellitus type II are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A November 2004 VCAA letter informed the appellant of what 
evidence was required to substantiate his claims for service 
connection for a blood condition, residuals of pneumonia, a 
prostate condition, hypertension, a sleep disorder, PTSD, and 
type II diabetes mellitus.  This letter also informed him of 
his and VA's respective duties for obtaining evidence.  The 
VCAA letter requested the veteran to provide any evidence in 
his possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, a March 2006 letter informed the veteran of the 
disability rating and the effective date.  However, this 
portion of the duty to notify was satisfied subsequent to the 
initial AOJ decision.  The Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of the notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of the supplemental statement of the case issued in March 
2007 after the notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SSOC, is sufficient to cure a timing 
defect).  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  The Board finds that the requirements of VCAA 
regarding the duty to notify have been met and that VA has no 
further duty prior to Board adjudication.

With regard to the duty to assist, the claims file contains 
service medical records, private treatment records, and VA 
examination reports for diabetes, PTSD, hypertension, and a 
prostate condition.  The veteran was not provided a 
compensation examination and opinion for his service 
connection claims for a blood condition, residuals of 
pneumonia, and a sleep disorder.  See 38 U.S.C.A. § 5103A.  
The VA examination for hypertension also did not provide a 
nexus opinion on whether the veteran's hypertension was 
directly related to military service.  Nevertheless, the 
Board finds this acceptable under the VCAA given the current 
state of the record.    

A VA medical examination and opinion is required only when a 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  38 U.S.C.A. § 5103A; see Duenas 
v. Principi, 18 Vet. App. 512 (2004).  The Court of Appeals 
of Veteran's Claims has recently held that the Secretary's 
duty to provide a medical examination is triggered where 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; and (3) an indication that the 
disability may be associated with the veteran's service; but 
(4) insufficient medical evidence on file for the Secretary 
to make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006). 

In this case, no reasonable possibility exists that a medical 
examination or opinion would assist the veteran in 
substantiating his direct service connection claims for a 
blood condition, residuals of pneumonia, a sleep disorder, 
and hypertension.  The evidence of record shows that the 
veteran is not diagnosed with a blood condition, residuals of 
pneumonia, and a sleep disorder.  Furthermore, there is no 
evidence of record that the veteran had any of the above 
disorders while in service, or had hypertension within one 
year of service.  See 38 C.F.R. § 3.303, 3.307, 3.309.   

Additionally, the claims file is missing treatment records 
from a previous physician for treatment received in 1983.  
Another physician bought out the practice and that physician 
no longer had the records.  The claims file contains the 
veteran's statements in support of his claim and lay 
statements from his family. There is no indication in the 
file that there are other relevant records that have not yet 
been obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been developed properly and 
sufficiently in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim. 

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorders 
or render a competent medical opinion regarding its causes.  
Thus, competent medical evidence showing a diagnosis of his 
claimed disorders and that his claimed disorders are related 
to service is required.  

Blood Disorder

The veteran filed a claim for a blood condition.  He contends 
that he has problems with blood clotting that is related to 
some incident that occurred in military service.  The RO 
denied his claim.  The veteran appeals this decision.

In order for the veteran to be entitled to service connection 
for a blood disorder, the medical evidence must show a 
diagnosis of a blood disorder.  The competent medical 
evidence reveals that in August 2004 prior to a prostate 
biopsy, the veteran informed his physician that he had a 
history of bleeding easily, especially when brushing his 
teeth or checking his blood sugar levels.  He also stated 
that he had problems with bleeding in the past when he had 
surgical procedures.  The physician referred him to a 
hematologist for a consult before proceeding with the biopsy.  
The medical records from the hematology/oncology clinic dated 
September 2004 revealed that his factor VIII and IX levels 
were both normal.  A von Willebrand factor and antigen were 
both within normal limits.  The veteran had a one to one mix 
for his elevated partial thromboplastin time (PTT), which 
corrected immediately, but then elevated by one hour 
slightly.  This made the hematologist concerned that there 
may still be a possibility of a factor deficiency as well as 
antiphospholipid antibodies.  A September 2004 addendum to 
the report stated that all studies were normal except the 
platelet aggregation test with ristocetin, arachidonic acid 
(due to aspirin), and the presence of antiphospholipid 
antibody.  The hematologist determined that the only work up 
left remaining was to test the blood for specific 
glycoprotein receptor analyses to rule out Bernard-Soulier or 
Glazmanns diseases as the antiphospholipid antibodies cause 
clotting occasionally, but not bleeding.  The test results 
ruled out Bernard-Soulier and Glazmanns diseases.  The 
hematologist was unable to define any blood abnormality.  
Therefore, the veteran is not currently diagnosed with a 
blood disorder. 

The only evidence supporting a finding of a current diagnosis 
of a blood disorder is the lay statements from the veteran.  
Lay persons can provide an eyewitness account of a veteran's 
visible symptoms.  Caldwell, 1 Vet. App. at 469.  However, 
lay assertions regarding medical matters such as the specific 
diagnosis of a blood disorder have no probative value because 
lay persons are not competent to offer medical opinions as to 
specific diagnoses that require special knowledge.  Espiritu, 
2 Vet. App. at 494-95.  The lay evidence offered by the 
veteran is not competent medical evidence.  Therefore, in the 
absence of competent medical evidence of the claimed 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a current disability, the Board must find 
that entitlement to service connection for a blood disorder 
is not warranted.  The benefit of the doubt doctrine is not 
applicable in this case, because the preponderance of the 
evidence is against the claim for service connection.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Prostate Disorder

The veteran filed a claim for a prostate condition.  He 
contends that his current prostate condition is due to his 
exposure to Agent Orange in service.  The RO denied the 
veteran's claim.  He appeals this decision.

In order for the veteran to be entitled to service connection 
for a prostate disorder, the medical evidence must show a 
diagnosis of that disability.  A July 2004 private medical 
report noted that the veteran had elevated prostate-specific 
antigen (PSA).  The physician discussed the significance of 
an elevated PSA and the patient elected to undergo a 
transrectal ultrasound guided prostate biopsy.  The veteran 
then switched from University of Nebraska Medical Center, 
where the PSA was originally done, to the VA system.  He 
underwent a biopsy of the prostate in February 2005.  A 
February 2005 VA genitourinary examination revealed a 
tentative diagnosis of a prostate condition pending biopsy 
results.  The Board notes that this is not a competent 
medical diagnosis of a prostate condition as it was 
conditional on the results of the biopsy.  The February 2005 
addendum to the VA examination noted that the right prostate 
needle core biopsy demonstrated benign prostatic tissue in 
all five tissue cores and the left prostate needle core 
biopsy demonstrated benign prostatic tissue in all five 
tissues cores.  The physician concluded that there was no 
evidence of prostate cancer at that time.  The physician did 
not provide any other diagnosis of a prostate condition.  
Thus, the medical evidence shows that the veteran is not 
diagnosed with any prostate condition.  

The only evidence supporting a finding of a current diagnosis 
of a prostate condition is the lay statements from the 
veteran.  Lay persons can provide an eyewitness account of a 
veteran's visible symptoms.  Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991).  However, lay assertions regarding 
medical matters such as the specific diagnosis of a prostate 
condition have no probative value because lay persons are not 
competent to offer medical opinions as to specific diagnoses 
that require special knowledge.  Espiritu, 2 Vet. App. at 
494-95.  The lay evidence offered by the veteran is not 
competent medical evidence.  Therefore, in the absence of 
competent medical evidence of the claimed disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

As the evidence of record does not show a diagnosis of a 
prostate disorder by a competent medical professional, the 
Board finds that the preponderance of the evidence weighs 
against the veteran's claim.  Thus, service connection for a 
prostate disorder is not warranted.

Residuals of Pneumonia

The veteran contends that he contracted pneumonia while on 
active duty and has had problems with his lungs and breathing 
ever since that illness.  The RO denied his claim.  The 
veteran appeals this decision.

In order for the veteran to be entitled to service connection 
for residuals of pneumonia, the medical evidence must show a 
current diagnosis of that claimed disability.  The service 
medical records do not indicate that the veteran was 
diagnosed with pneumonia during his military service.  The 
post-service medical records show that the veteran was not 
diagnosed with residuals of pneumonia or received treatment 
for that disorder.  The VA records show that the veteran is 
being treated for a chronic cough; however, there is no 
indication that this relates to the alleged pneumonia in 
service.  In April 2006, the VA records indicate that the 
veteran was diagnosed with pneumonia and the condition was 
treated with doxycycline.  The VA records also show that the 
veteran is being treating for seasonal allergies, which is 
well controlled with an inhaler.  There is no competent 
medical evidence that these conditions are residuals of 
pneumonia from active service.  

The only evidence supporting a finding of a current diagnosis 
of residuals of pneumonia is the lay statements from the 
veteran and his sister.  Lay persons can provide an 
eyewitness account of a veteran's visible symptoms.  Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters such as a specific 
diagnosis of residuals of pneumonia have no probative value 
because lay persons are not competent to offer medical 
opinions as to specific diagnoses that require special 
knowledge.  Espiritu, 2 Vet. App. at 494-95.  The lay 
evidence offered by the veteran is not competent medical 
evidence.  Therefore, in the absence of competent medical 
evidence of the claimed disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a current disability, the Board must find 
that the entitlement to service connected disability for 
residuals of pneumonia is not warranted.  The benefit of the 
doubt doctrine is not applicable in this case, because the 
preponderance of the evidence is against the claim for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

Hypertension

The veteran filed a claim for hypertension.  He contends that 
his hypertension is related to his military service.  The 
veteran asserts that he had high blood pressure at his 
induction examination.  The regional office denied the clam.  
The veteran appeals this decision.  

With regard to the veteran's service connection claim for 
hypertension, the Board notes that the medical evidence of 
record supports the veteran's claim to having a current 
hypertension disorder.  A July 2007 VA compensation 
examination report notes a diagnosis of hypertension.  Thus, 
the first criterion for service connection has been 
established.  See Hickson, 12 Vet. App. at 253.  

However, the evidence indicates that the veteran's 
hypertension is unrelated to service.  The record lacks 
evidence showing that the veteran incurred hypertension 
during service, incurred a hypertension disorder within the 
first year of discharge from service, or manifested a 
continuity of symptomatology indicative of a hypertension 
disorder in the first several years following discharge from 
service in May 1968.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The service medical records do not indicate any complaints, 
treatment, or diagnoses for hypertension in service.  In 
addition, there is no evidence the veteran's blood pressure 
worsened during service.  The March 1966 entrance examination 
report notes that the veteran had elevated blood pressure 
with a blood pressure reading of 138/88.  The entrance 
examination report noted that evaluation of the veteran 
indicated that a specialist should further assess the veteran 
for hypertension.  However, the letter from the specialist is 
not in the service medical records.  There is no other 
indication that the veteran had hypertension at his entrance 
examination.  Thus, there is no clear evidence that the 
veteran was diagnosed with hypertension prior to military 
service.  In addition, the veteran's vascular system was 
checked off as normal and under the physical capacity or 
stamina section of PULHES the veteran was rated as a "1", 
which indicates that the veteran possessed a high level of 
fitness and was medically fit for any military assignment.  
The service medical records show that the veteran did not 
seek treatment for or receive a diagnosis of hypertension 
during his military service.  The separation examination 
revealed that his blood pressure was 126/82, which was lower 
than the blood pressure reading on his entrance examination.  
The separation examination did not diagnose the veteran with 
hypertension.  The medical records show that the veteran was 
not diagnosed with hypertension until approximately 1990.  
See January 2006 VA examination.  Therefore, there is no 
indication that the veteran had hypertension while in service 
or within one year after service.  

Finally, there is no medical evidence of record relating the 
veteran's hypertension to service.  The evidence of record is 
devoid of any objective medical evidence of hypertension 
until 1990, approximately 22 years after service.  There is 
no medical evidence of record showing symptoms of 
hypertension prior to 1990.  This lapse in time weighs 
against the veteran's claim.  Furthermore, no doctor has ever 
asserted that his hypertension is related to any incident in 
service.  The veteran has received treatment for hypertension 
since 1990 and there is no competent medical evidence linking 
hypertension to service.  Without competent medical evidence 
linking the veteran's disability to service, service 
connection is not warranted.

The Board has considered the veteran's testimony that 
hypertension is related to stressful incidents in service; 
however, the record reflects that he lacks the medical 
expertise necessary to render a medical diagnosis or 
competent opinion regarding the etiology of his hypertension.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
While a lay person such as the veteran can certainly attest 
to his in-service experiences and current symptoms, he is not 
competent to provide an opinion regarding the etiology of his 
hypertension or linking it to service.  Id.  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Thus, the Board has addressed the issue of whether the 
veteran's current hypertension is related to his service-
connected diabetes mellitus, type II.  An addendum to the 
veteran's January 2005 VA examination for diabetes dated in 
April 2005 determined that there was no evidence of 
significant renal disease as a result of his diabetes, which 
would lead to secondary hypertension.  Based on that 
reasoning, the VA examiner stated that the veteran's 
hypertension was not likely secondary to his diabetes 
mellitus, type II.  Furthermore, a January 2006 VA 
examination for hypertension diagnosed the veteran with 
essential hypertension.  The examiner noted that there were 
no complications from the veteran's diabetes, specifically 
renal impairment, which would lead to secondary hypertension.  
The examiner maintained that the veteran's hypertension is 
most likely essential hypertension and therefore, it is less 
likely that the veteran's hypertension is due to a 
complication of his service-connected diabetes.  As there are 
two competent medical opinions against the issue of 
hypertension secondary to service-connected diabetes 
mellitus, type II, that claim is also not warranted.

In sum, the evidence of record does not show hypertension in 
service, within one year after service or that it is related 
to an incident or disease in service.  In addition, the 
evidence indicates that the veteran's hypertension was not 
caused or aggravated by the veteran's diabetes mellitus, type 
II.  As the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim for service connection for 
hypertension must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.

Sleep Disorder

The veteran filed a claim of entitlement to service 
connection for a sleep disorder.  He contends that he has 
trouble sleeping at night, which results in him having to 
sleep during the day.  The RO denied his claim.  The veteran 
appeals this decision.

In order for the veteran to be entitled to service connection 
for a sleep disorder, the medical evidence must show a 
diagnosis that disability.  In this case, the service medical 
records do not reveal a medical diagnosis of any sleep 
disorder during service.  In addition, the medical evidence 
does not show a current diagnosis of a sleep disorder.  VA 
records dated March 2005 indicated that the veteran might 
have sleep apnea.  An Epworth sleepiness scale and sleep 
consult was completed, which revealed the veteran responded 
negative to many of the sleepiness questions; however, the 
physician noted that the veteran took long naps during the 
day.  The physician referred him to a sleep study despite his 
negative Epworth sleepiness scale.  There was no medical 
evidence of record that indicated the veteran was diagnosed 
with sleep apnea.  The VA treatment record dated April 2004 
noted that the veteran continued to have problems with 
insomnia.  However, insomnia is a symptom only, and not a 
diagnosis of a sleep disorder.  Symptoms alone, without a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  In the absence of a diagnosed sleep 
disorder, service connection is not warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

The only evidence supporting a finding of a current diagnosis 
of a sleep disorder is the lay statements from the veteran.  
Lay persons can provide an eyewitness account of a veteran's 
visible symptoms.  Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  However, lay assertions regarding medical 
matters such as the specific diagnosis of a sleep disorder 
have no probative value because lay persons are not competent 
to offer medical opinions as to specific diagnoses that 
require special knowledge.  Espiritu, 2 Vet. App. at 494-95.  
The lay evidence offered by the veteran is not competent 
medical evidence.  Therefore, in the absence of competent 
medical evidence of the claimed disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Without evidence of a current disability, the Board must find 
that entitlement to service connection for a sleep disorder 
is not warranted.  The benefit of the doubt doctrine is not 
applicable in this case, because the preponderance of the 
evidence is against the claim for service connection.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

III.  Merits of the Claims for Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

PTSD

The veteran filed a claim for PTSD in October 2004.  The RO 
granted his claim for PTSD at 30 percent disabling.  The 
veteran appeals this decision.  In September 2005, the 
decision review officer evaluated the veteran at 50 percent 
disabling with an effective date as of the date the veteran 
filed his claim in November 2003.

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  PTSD is rated pursuant to the General Rating Formula 
for Mental Disorders.  Id.    

Under the General Rating Formula for Mental Disorders a 70 
percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In determining whether 
the veteran meets the criteria for a 70% rating, the Board 
must consider whether the veteran has deficiencies in most of 
the following areas:  work, school, family relations, 
judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. 
App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  A score of 51-60 reflects some 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).  

In this case, the competent medical evidence shows that the 
veteran's PTSD has a moderate affect on his ability to 
function independently, appropriately and effectively.  The 
December 2007 VA examination noted that the veteran had 
frequent thoughts or images of the traumatic events daily or 
a few times a day.  He reported a moderate level of 
difficulty talking and thinking about the military trauma.  
The veteran stated that the war in Iraq really bothers him 
and he avoids news about the war in Iraq.  The veteran's 
nightmares have lessened with the help of Citalopram and he 
asserts that he has nightmares about two to three times a 
night.  The veteran does not have flashbacks.  The examiner 
observed that the veteran's physiological reactions are 
notable for increased heart rate, sweating, and increased 
respiration.  The veteran has moderate sleep impairment.  He 
has difficulty falling and staying asleep.  In the January 
2005 VA examination, the veteran asserted that he is 
hypervigilant and he is always worried or on guard. 

However, the overall symptomatology associated with the 
veteran's PTSD does not more closely approximate the 
scheduler criteria for the next higher 70 percent disability 
rating.  The medical evidence does not show that the veteran 
has experienced spatial disorientation or shown neglect of 
personal appearance of hygiene due to his PTSD.  The December 
2007 VA examination report noted that the veteran's thought 
process was illogical, however, at the June 2006 and January 
2005 VA examinations, the veteran's thought process was 
logical, goal directed, relevant and coherent.  At all of the 
PTSD VA examinations, the veteran's orientation to person, 
time and place was intact.  Moreover, the medical evidence 
does not show that the veteran's PTSD is characteristically 
manifested by impaired impulse control such as unprovoked 
periods of irritability with periods of violence.  While the 
veteran has reported that he gets irritated easily, the 
evidence shows that he does not have a history of violence 
and he has good impulse control.  The VA examinations 
indicate that the veteran has consistently denied suicidal or 
homicidal ideation.  Furthermore, the veteran was 
appropriately dressed and groomed during the VA examinations.  

The veteran is constricted in his social functioning and has 
some limited social support.  The December 2007 VA 
examination noted that he had been married to his wife for 26 
years and that is his only marriage.  The veteran sees his 
brother about once every two or three weeks.  The veteran 
does not see his sister often as she lives too far away.  The 
veteran also has a best friend whom he sees about once a 
week.  However, the veteran is not involved in any social 
affiliations.  

In the January 2005 VA examination, the veteran stated that 
for the first six months after military service he was a 
truck driver; however, after that point he felt he could no 
longer do that job and he lived with his mother. The veteran 
noted that he had difficulty leaving his house from 1969 to 
1980.  He told the VA examiner that he never went out of the 
house to the point that he would cut his own hair.  The 
veteran described having panic attacks that led to the 
agoraphobia and described that his panic attacks felt like he 
was having a heart attack.  He asserted that the symptoms of 
agoraphobia, depression, and a panic disorder have diminished 
over the years and he presently does not have any of those 
symptoms.  The veteran currently lives with his wife.  The 
veteran has not been employed since 1968.  However, his wife 
works full time and the veteran does the housework, including 
cooking and cleaning.  

The December 2007 VA examiner diagnosed the veteran with 
serious and persistent personality disorder with schizotypal 
and avoidant traits.  He further stated that given the 
paranoia associated with this type of personality disorder it 
is more likely than not that the agoraphobia is secondary to 
the personality disorder.  The agoraphobia has developed out 
of the personality disorder as a means of protection.  The 
other VA examinations are consistent with the assessment that 
the agoraphobia with panic attacks are related to a 
personality disorder and not the veteran's PTSD.  The three 
VA examinations concur in the assessment that the veteran's 
PTSD has caused social impairment and to some extent 
occupational impairment.  However, the veteran's persistent 
personality disorder (panic disorder with agoraphobia) is the 
main reason for his unemployment for decades.  The VA 
examinations note that the veteran would be able to work if 
he did not have the panic disorder or the personality 
disorder.  The medical evidence also reveals that the veteran 
has not asserted that his unemployment is due to his PTSD.  

The Board notes that the veteran's mental health examiners 
have assigned the veteran GAF scores for PTSD ranging from 55 
to 60 from January 2005 to December 2007, which indicate that 
the veteran has moderate symptoms and moderate difficulty in 
social and occupational functioning.  The Board notes that 
the medical evidence taken as a whole shows that the veteran 
more closely approximates the scheduler criteria associated 
with the currently assigned 50 percent for the veteran's 
service-connected PTSD.

While the evidence reveals that the veteran's PTSD has had a 
moderate effect on his unemployment status, this has been 
contemplated in the assignment of the current 50 percent 
scheduler evaluation.  The evidence does not reflect that 
PTSD, alone, has caused marked interference with employment 
beyond that already contemplated in the assigned evaluation, 
or necessitated any frequent hospitalizations, such that the 
application of the regular scheduler standards is rendered 
impracticable.  Thus, referral of this case to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) is not warranted. 

Diabetes Mellitus, Type II

The veteran filed a claim for diabetes mellitus, type II due 
to Agent Orange exposure.  The RO granted his claim for 
diabetes at 20 percent disabling.  The veteran appeals this 
decision.   

The RO rated the veteran's service-connected diabetes under 
Diagnostic Code 7913 of 38 C.F.R. § 4.119.  Diagnostic Code 
7913 authorizes ratings of 10, 20, 40, 60, and 100 percent.  
As the veteran has already been rated as 20 percent disabled 
effective October 15, 2003 the Board will limit its analysis 
to whether a rating in excess of 20 percent is due here from 
that date.  See Fenderson, supra.  The Board notes that, 
based on a liberalizing law, the RO dated the effective date 
here one year prior to the veteran's October 2004 claim for 
service connection.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.157, 3.400.  

Under Diagnostic Code 7913, a 20 percent rating is due where 
the disorder requires insulin and a restricted diet, or 
requires an oral hypoglycemic agent and a restricted diet.  A 
40 percent rating is due where the disorder requires insulin, 
a restricted diet, and regulation of activities.  A 60 
percent rating is warranted where the disorder requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913.  

The medical evidence shows that the veteran's service-
connected diabetes mellitus requires a restricted diet and 
oral medication, which are factors already contemplated in 
the currently assigned 20 percent rating under Diagnostic 
Code 7913.  As stated above, for an award of the next higher 
rating of 40 percent, the evidence should show that the 
veteran requires the use of insulin, a restricted diet, and a 
regulation of activities as a result of his diabetes.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that the medical evidence of record does not 
show that treatment for the veteran's diabetes requires 
insulin or any regulation of the veteran's activities.  The 
veteran did not report any regulation of activities at the 
November 2007 VA examination or the January 2005 VA 
examination and the medical records do not show any 
regulation of activities as a result of his service-connected 
diabetes.  The medical evidence reveals that the veteran was 
educated on the importance of a healthy diet and exercise; 
however, this is not a regulation or restriction of the 
veteran's recreational or occupational activities, but a 
general education on the benefits of diet and exercise.  
Therefore, the Board finds that the veteran's diabetes 
mellitus more closely approximates the currently assigned 
disability rating of 20 percent, as there is no evidence 
indicating a requirement of insulin to treat the diabetes or 
any regulation of the veteran's activities at any time 
relevant to the appeal period.  

The Board further notes that there is no evidence of record 
showing that the veteran's diabetes mellitus, type II 
warrants a higher rating on an extraschedular basis.  38 
C.F.R. § 3.321(b).  Any limits on the veteran's employability 
due to his diabetes have been contemplated in the current 20 
percent rating under Diagnostic Code 7913.  The evidence also 
does not reflect that the veteran's diabetes has necessitated 
any frequent periods of hospitalization or caused marked 
interference with employment.  Furthermore, in the January 
2005 VA examination, the veteran denied any functional 
impairment relative to his diabetes in restricting any 
activities of his daily living or recreational activities in 
which he is involved.  Thus, the record does not show an 
exceptional or unusual disability picture not contemplated by 
the regular schedular standards that would warrant the 
assignment of an extraschedular rating.  Since application of 
the regular schedular standards is not rendered impracticable 
in this case, referral of this matter to the Director of the 
Compensation and Pension Service for assignment of an 
extraschedular evaluation as outlined in 38 C.F.R. § 
3.321(b)(1) is not required. 

In conclusion, the Board notes that the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, the Board 
finds that the preponderance of the evidence is against the 
claim and an assignment of an increased disability rating for 
diabetes mellitus type II is not warranted.  38 C.F.R. § 
3.102.






















	(CONTINUED ON NEXT PAGE)



ORDER

1.  Entitlement to service connection for a blood disorder is 
denied.

2.  Entitlement to service connection for residuals of 
pneumonia is denied.

3.  Entitlement to service connection for a prostate disorder 
is denied.  

4.  Entitlement to service connection for hypternsion is 
denied.

5.  Entitlement to service connection for a sleep disorder is 
denied. 

6.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling is denied.

7.  Entitlement to a higher initial rating for service-
connected diabetes mellitus, type II, currently evaluated as 
20 percent disabling is denied.  





____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


